DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s Request for continued examination filed on November 25, 2022. 
Claims 1-2, 4-6. 8, and 10-11 have been amended. 
Claims 3 and 7 have been canceled.
Claims 1-2, 4-6, and 8-11 are pending. 
Response to Arguments
Applicant’s arguments, see Pg. 9, filed October 14, 2022, with respect to specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. Applicant has removed the claim language that lack antecedence in the specification. 
Applicant’s arguments, see Pg. 9, filed October 14, 2022, with respect to claims 1-2, 4-6, and 9-11 have been fully considered and are persuasive.  The 112(a) rejection of the claims has been withdrawn. Applicant has removed the claim language that was not adequately described by the specification. 
Applicant’s arguments, see Pg. 10, filed October 14, 2022, with respect to claims 3-4 and 7-8 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has removed the indefinite claim language from the claims. Applicant has canceled claims 3 and 7. 
 
Applicant’s arguments, see Pg. 10, filed October 14, 2022, with respect to claims1-2, 5-6, and 8-11 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Applicant has amended claims 1, 10 and 11 to include the subject matter indicated as allowable in the previous office action. 
Applicant's arguments filed October 14, 2022 have been fully considered but they are not persuasive. Regarding the 112(a) rejection of claim 8, Applicant states that the rejection has been overcome. However, the amendment has introduced subject matter that is not adequately described by the specification. 
Regarding the claim objections of claims 2 and 11, Applicant has corrected the minor informalities. However, amendments to claims 1, and 10-11 have new informalities. 
Claim Objections
Claims 1-2, 4-6, and 8-11 are objected to because of the following informalities: 
Regarding claim 1, “the travel speed” and “the number of obstacles” in lines 11-13 should be changed to “a travel speed” and “a number of obstacles” in order to correct the antecedence. Claims 2, 4-6, and 8-9 are objected to by virtue of their dependency. 
Regarding claim 10, “the travel speed” and “the number of obstacles” in lines 8-10 should be changed to “a travel speed” and “a number of obstacles” in order to correct the antecedence.
Regarding claim 11, “the travel speed” and “the number of obstacles” in 9-11 should be changed to “a travel speed” and “a number of obstacles” in order to correct the antecedence.

  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites the limitation “acquire an upper limit value of a meandering amount of the carriage unit as other one of appropriate travel conditions” which is not adequately described by the specification. In particular, the specification discloses that the travel correction is based on the meandering amount in [0155] and discloses that the upper limit value of the meandering amount of the carriage unit is acquired as the appropriate travel conditions in [0167]. The specification fails to disclose acquiring both the upper limit value of the travel speed and the upper limit value of the meandering amount as the appropriate travel conditions. The upper limit value of the travel speed is acquired in a first embodiment and the upper limit value of the meandering amount is acquired in a third embodiment. Therefore, the claim contains subject matter that is not described in the specification in such a way as to reasonably convey to one of an ordinary skill in the art that the inventor had possession of the claimed invention. 
Allowable Subject Matter
Claims 1-2, 4-6, and 9-11 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts are Ficarra (U.S. 2017/0303882), Yukinobu (JP 2006141669; notations directed to translated Yukinobu) and Guo (U.S. 2018/0031377).
Regarding claim 1:
Ficarra discloses a mobile radiographic imaging apparatus, comprising:
 a carriage unit ([0019], cart) which has wheels ([0019], wheels) for traveling and on which a main body unit ([0019], main body) is mounted;
 a handle ([0019], handle) that is provided in the main body unit to steer the carriage unit ([0019], handles to steer cart); 
a wheel driving unit ([0019], motor) including a motor ([0019], motor) that rotationally drives the wheels to assist manual travel for making the carriage unit travel by an operator's operation on the handle ([0019], motor for powering the wheels); and 
a processor (fig. 5, 10), configured to:
 acquire information  regarding a travel environment of the carriage unit ([0025], sensor detector objects). 
Guo teaches a processor ([0022], central controller) configured to:
acquire information regarding a travel environment of the carriage unit ([0025], detection device for locating device and measuring the environment); 
acquire appropriate travel conditions of the carriage unit according to the information regarding the travel environment ([0024]-[0025], current apparatus movement control information based on route and environment map); 
acquire a measurement value of the travel speed of the carriage unit as information regarding a travel state of the carriage unit in the manual travel ([0024]-[0025], position and speed); and 
 perform travel state correction control ([0026], adjustment of movement route based on obstacles) to make a correction to the travel state of the carriage unit in the manual travel based on the operator’s operation on the handle for satisfying the acquired appropriate travel conditions corresponding to the travel environment of the carriage unit by controlling the wheel driving unit ([0024], drive device controlled based on route and environment map) in a case where the travel state acquired unit deviates ([0026], obstacle detection causes the device to stop and create a new map) from the appropriate travel conditions ([0026], adjustment of movement route based on obstacles).
Yukinobu teaches a processor (Translated Yukinobu; [0020], control unit), configured to:  
acquire appropriate travel conditions of the carriage unit according to the information regarding the travel environment (Translated Yukinobu; [0031] and [0034], route is based on map).
However, the combination of Ficarra, Yukinobu, and Guo fails to disclose acquire, as the appropriate travel conditions, a upper limit value of a travel speed of the carriage unit corresponding to at least one of a width of a travel passage of the carriage unit, whether or not the travel passage is a corner, the number of obstacles that are present in the travel passage to become obstacles to the manual travel, an inclination state of the travel passage, or an unevenness state of the travel passage, and perform the travel state correction control in a case where the measurement value exceeds the upper limit value.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the objections above. Claims 2, and 4-6, and 9 are indicated as allowable by virtue of its dependency. 
Regarding claim 10:
Guo discloses an operation method of a mobile radiographic imaging apparatus comprising a carriage unit which has wheels for traveling and on which a main body unit is mounted, a handle that is provided in the main body unit to steer the carriage unit, and a wheel driving unit including a motor that rotationally drives the wheels to assist manual travel for making the carriage unit travel by an operator's operation on the handle, the method comprising: 
acquiring information regarding a travel environment of the carriage unit ([0025], detection device for locating device and measuring the environment); 
acquiring appropriate travel conditions ([0024]-[0025], profile information regarding environment) of the carriage unit according to the information regarding the travel environment acquired ([0024]-[0025], profile information regarding environment); 
acquiring a measurement value of the travel speed of the carriage unit as information regarding a travel state of the carriage unit in the manual travel ([0024]-[0025], position and speed);
performing travel state correction control ([0026], adjustment of movement route based on obstacles) to make a correction to the travel state of the carriage unit in the manual travel based on the operator’s operation on the handle for satisfying the acquired appropriate travel conditions corresponding to the travel environment of the carriage unit by controlling the wheel driving unit ([0024], drive device controlled based on route and environment map) in a case where the travel state acquired unit deviates ([0026], obstacle detection causes the device to stop and create a new map) from the appropriate travel conditions ([0026], adjustment of movement route based on obstacles).
However, Guo fails to disclose acquiring, as the appropriate travel conditions, a upper limit value of a travel speed of the carriage unit corresponding to at least one of a width of a travel passage of the carriage unit, whether or not the travel passage is a corner, the number of obstacles that are present in the travel passage to become obstacles to the manual travel, an inclination state of the travel passage, or an unevenness state of the travel passage, and performing the travel state correction control in a case where the measurement value exceeds the upper limit value.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the objections above.
Regarding claim 11:
Guo discloses a non-transitory computer-readable storage medium storing an operation program of a mobile radiographic imaging apparatus comprising a carriage unit which has wheels for traveling and on which a main body unit is mounted, a handle that is provided in the main body unit to steer the carriage unit, and a wheel driving unit including a motor that rotationally drives the wheels to assist manual travel for making the carriage unit travel by an operator's operation on the handle, the operation program causing a computer to: 
acquire information regarding a travel environment of the carriage unit ([0025], detection device for locating device and measuring the environment); 
acquire appropriate travel conditions of the carriage unit according to the information regarding the travel environment ([0024]-[0025], current apparatus movement control information based on route and environment map); 
acquire a measurement value of the travel speed of the carriage unit as information regarding a travel state of the carriage unit in the manual travel ([0024]-[0025], position and speed); and 
 perform travel state correction control ([0026], adjustment of movement route based on obstacles) to make a correction to the travel state of the carriage unit in the manual travel based on the operator’s operation on the handle for satisfying the acquired appropriate travel conditions corresponding to the travel environment of the carriage unit by controlling the wheel driving unit ([0024], drive device controlled based on route and environment map) in a case where the travel state acquired unit deviates ([0026], obstacle detection causes the device to stop and create a new map) from the appropriate travel conditions ([0026], adjustment of movement route based on obstacles).
However, Guo fails to disclose acquire, as the appropriate travel conditions, a upper limit value of a travel speed of the carriage unit corresponding to at least one of a width of a travel passage of the carriage unit, whether or not the travel passage is a corner, the number of obstacles that are present in the travel passage to become obstacles to the manual travel, an inclination state of the travel passage, or an unevenness state of the travel passage, and perform the travel state correction control in a case where the measurement value exceeds the upper limit value.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the objections above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884     

/DANI FOX/Primary Examiner, Art Unit 2884